DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 4-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a shift register, comprising: a node controller configured to control charging and discharging of a first node and a second node; and an output circuit including a first buffer transistor configured to output a first scan signal, a second buffer transistor configured to output a second scan signal, and a third buffer transistor configured to output a carry signal in response to electric potentials of the first node and the second node, wherein the first buffer transistor and the second buffer transistor have different channel region widths, wherein the output circuit further includes a first dummy buffer transistor having a common gate and a common drain connection structure with the first buffer transistor, and wherein the first dummy buffer transistor includes a source in a floating state.	Nowhere in the prior art does it teach or suggest a shift register, comprising: a node controller configured to control charging and discharging of a first node and a second node; and an output circuit including a first buffer transistor configured to output a first scan signal, a second buffer transistor configured to output a second scan signal, and a third buffer transistor configured to output a carry signal in response to electric potentials of the first node and the second node,  wherein the first buffer transistor and the second buffer transistor have different channel region widths, wherein the output circuit further includes a first dummy buffer transistor having a common gate and a common drain connection structure with the first buffer transistor, and wherein the first dummy buffer transistor includes a source and a drain that are electrically connected to each other.	Nowhere in the prior art does it teach or suggest a shift register, comprising: a node controller configured to control charging and discharging of a first node and a second node; and an output circuit including a first pull-up transistor configured to output a first scan signal, a second pull-up transistor configured to output a second scan signal and a third pull-up transistor configured to output a carry signal in response to electric potentials of the first node and the second node, wherein the first pull-up transistor and the second pull-up transistor have different channel region widths, and the output circuit further includes a first dummy buffer transistor having a common gate and a common drain connection structure with the first pull-up transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627